Citation Nr: 0125742	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2000 for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty May 1982 to April 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision.  


FINDINGS OF FACT

1.  The veteran filed a formal claim for TDIU in March 2000.  

2.  The RO established entitlement to TDIU, in a July 2000 
rating decision, effective February 4, 2000.  

3.  The veteran's service connected disability resulted in 
TDIU effective May 1, 1999.


CONCLUSION OF LAW

The criteria for an effective date of May 1, 1999 for the 
award of TDIU is warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5110, 7104, 7105; (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, Part 4 (2000); 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his original claim for service connection 
for a low back disability by an application received in May 
1993.  Service connection for postoperative residuals of a 
herniated nucleus pulposus involving L5-S1 was eventually 
established by virtue of a March 1992 Board decision.  The 
June 1992 rating decision reflects that grant and the 
assignment of a 20 percent rating.  The veteran appealed the 
assigned evaluation, seeking a 60 percent evaluation.  See 
his February 1993 VA Form 9, substantive appeal, and his 
representatives VA Form 1-646, both seeking a 60 percent 
disability rating.  A May 1999 rating decision granted a 60 
percent rating, constituting a complete grant of benefits on 
appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran filed his application for TDIU in March 2000.  At 
that time, he submitted reports of treatment showing that he 
had been seen as early as February 4, 2000 for back pain.  

The veteran contends that he has been totally disabled since 
1989, after his third back surgery.  He provided testimony at 
a video conference hearing to the extent that he tried to 
find employment for seven years and had to be dishonest about 
his physical limitations.  In addition, he has provided 
information to the effect that he completed the eleventh 
grade, that he received his GED and worked as a lock smith 
from the time of his release from service until 1989.  He 
states that the examination report from Dr. Tripana in 1989 
or 1990 contains the recommendation that the veteran not 
return to work.  Moreover, it is argued that the clinical 
evidence contained in that 1989 report does not differ from 
clinical evidence contained in VA examinations conducted in 
1992 and 1999.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

However, among the listed exceptions to the general rule 
stated above is the rule that applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
whichever is later.  38 C.F.R. § 3.400(o).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra. The Board finds that for the reasons and bases 
set forth below, that the veteran's case falls under the 
second scenario of the Harper test.  The date that 
entitlement arose precedes the veteran's claim by less than 
one year.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2).  The initial inquiry involves ascertaining the 
date of the claim.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.  

In this case, the veteran indicated his intention to pursue a 
claim for TDIU by the submission of his application for 
benefits in March 2000. In order to obtain an earlier 
effective date, the facts of the veteran's case must show 
that entitlement to TDIU predated the date of the claim by 
one year or less.  In other words, it must be shown that the 
veteran was eligible for TDIU no earlier than March 13, 1999, 
one year prior to the date of his claim.  

The veteran has argued that entitlement arose earlier, in 
1989.  However, if that were the case, his entitlement would 
predate the date of his claim by more than one year, and an 
effect date of no earlier than February 4, 2000, the date of 
the claim, would be appropriate.  However, there is no 
medical opinion relative to the veteran's unemployability 
status prior to the March 2000 statement from the veteran's 
VA primary care provider.  This physician noted that after a 
review of the May 1, 1999 medical examination report the 
veteran was determined to be unable to perform gainful 
employment.  Also, the Board notes that information 
purportedly received from the veteran's last employer in 
April 2000 shows that the veteran last worked in 1999.  The 
veteran is shown to have been employed from October 11, 1999 
to October 31, 1999 and to have missed 8 of the 15 days of 
said employment.  Accordingly, a preponderance of the 
evidence supports an effective date for the award of TDIU of 
May 1, 1999, the date of the VA examination that was 
considered in the March 2000 opinion.  

While the veteran's allegations concerning his entitlement to 
TDIU from 1989 have been considered, this allegation has no 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Further, a preponderance of the 
evidence is against an effective date prior to May 1, 1999, 
for TDIU.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  

The veteran's recent VA outpatient treatment records have 
been retrieved.  The recent examinations provide sufficient 
information to establish individual unemployability.  As 
noted above, a favorable medical opinion has been included to 
support the veteran's allegations.  In addition, in July 
2000, the RO provided the veteran with a copy of the rating 
decision that outlines the evidentiary and basis for the 
grant of TDIU.  In September 2000, the RO provided the 
veteran with a statement of the case showing the evidence 
considered, the pertinent law and regulations and the reasons 
and bases for its selection of an effective date.  Also, the 
veteran was afforded the opportunity to provide testimony at 
a video conference hearing in May 2001.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  

In view of the above, the Board finds that the notification 
and duty-to-assist provisions mandated by the VCAA of 2000 
have been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  


ORDER

An effective date of May 1, 1999 is warranted for the award 
if TDIU, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

